DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/20 has been entered.
Applicant’s amendments to the claims dated 7/17/20 are acknowledged.  Claims 1-8, 10-13, 25, 32-40, 45, 54 and 55-57 are pending and subject to prosecution.  Claim 57 is amended.

WITHDRAWN REJECTIONS
Any rejection not reiterated herein is WITHDRAWN.  

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN rejection is moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant Application is a CIP of PCT/US2014/041808, filed 6/11/2014, which is a CIP of PCT/US2013/074667, filed 12/12/2013; which claims priority to 61/979,583, filed 4/15/14; to 

CLAIMS
Independent claims 1 and 57 are directed to methods of modifying multicellular organisms using a CRISPR-cas9 system, wherein the methodology results in producing a phenotypic change in the multicellular organism.  No amendments have been made to independent claim 1.  Claim 57 has been amended into a new independent claim – it was previously dependent upon claim 1, and required wherein the cas9 was from Staphylococcus aureus:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale














NEW/MAINTAINED OBJECTIONS/REJECTIONS OF RECORD
CLAIM OBJECTIONS
Claims 1 and 57 are objected to because of the following informalities:  Claims 1 and 57 utilize periods “.” within the body of the claim. While there is no set statutory form for claims, the present Office practice is to insist that each claim begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See M.P.E.P. § 608.01(m).
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-12, 25, 32-40, 45, 54-56 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0068797 to “Doudna” of record. Doudna was published on March 6, 2014, but was filed March 15, 2013
With regard to claim 1, Doudna discloses methods of providing a DNA-targeting RNA and a DNA modifying polypeptide enzyme in vivo to a subject (paragraph [0309]).  Doudna discloses the method modified genomic target sequences in post-mitotic cells (paragraph [0273]).  Doudna discloses the DNA-targeting RNA is a CRISPR-cas guide polynucleotides sequence, and the DNA modifying polypeptide enzyme is a CRISPR enzyme which forms a non-naturally occurring or engineered composition (paragraphs [0014], [0018], [ 0117], [0131], [0135]-[0137]), wherein the guide sequence directs sequence-specific binding to a CRISPR complex to the target sequence via hybridization, wherein there CRISPR enzyme edits the target DNA sequence (see, FIGs 1-3), including in a chromosome in vivo (paragraph [0021]).  FIG 1B is reproduced below:

    PNG
    media_image2.png
    519
    700
    media_image2.png
    Greyscale








Doudna discloses the CRISPR is a cas9 enzyme (paragraphs ([0448]-[0455]).
Doudna discloses the subject is a multicellular eukaryotic organism (Paragraphs [0118], [0309]-[0310]).  At paragraph [0309] Doudna discloses “In other aspects of the invention, the DNA targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotide are employed to modify cellular DNA in vivo, again for the purposes such as gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic, for the production of genetically modified organisms in agriculture, or for biological research.  In these in vivo embodiments, a DNA-targeting RNA and/or 
Doudna discloses, “the terms “treatment”, or “treating” and the like are used herein to generally mean obtaining a “desired pharmacologic and/or physiologic affect”.  The effect may be prophylactic in terms of completely or partially preventing a disease or a symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disease and/or adverse effect attributable to the disease….The therapeutic agent may be administered before, during or after the onset of disease or injury.  The treatment of ongoing disease, where the treatment stabilizes or reduces the undesirable clinical symptoms of the patient, is of particular interest.” Paragraph [0152].
Doudna discloses, “the terms “individual,” “subject,” “host,” and “patient,” are used interchangeably herein and refer to any mammalian subject for whom diagnosis, treatment or therapy is desired, particularly humans.” Paragraph [0153]).
Doudna discloses the CRISPR-cas9 system can be administered in various ways, including, oral, buccal, rectal, parenteral, intraperitoneal, intradermal, transdermal, intratracheal, intraocular, systemic, regional, or implant (paragraph [0310]).
Doudna discloses the methods results in knock-in, knock-outs and transgene insertions that result in phenotypic changes (paragraphs [0258]-[0260]).
Thus, with regard to instant claim 1, Doudna discloses a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising 
delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-Cas system guide, and 
II. a Cas9,
wherein the guide is capable of directing sequence-specific binding of a CRISPR-Cas9 complex to a DNA target sequence.  
Doudna suggests the effect of administration of the CRISPR-cas9 and system is to therapeutically effect a patient in vivo, although Doudna clearly contemplates this effect (see above).  However, with regard to claim 1, Doudna does not reduce to practice the claimed methodology on a post-mitotic cell, and therefore does not demonstrate, “wherein expression of a gene product associated with the DNA target sequence is altered by the CRISPR-Cas9 complex in the post-mitotic cell, thereby producing a phenotypic change in the multicellular organism” as required by instant claim 1.
It would have been obvious to reduce to practice the claimed invention, based on the teachings of Doudna.  A skilled artisan, reading the disclosure of Doudna, with regard to the claimed invention, was instructed how to make the crispr-cas9 complex, how to contact the complex to a cell, and that the point was to expect that the CRISPR-cas9 complex would result in cleavage and change at the target site, and that it would result in a phenotypic treatment result.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as Doudna discloses all aspects of the pending claims.
With regard to claim 2, Doudna discloses the CRISPR enzyme, such as Cas9, is provided as an encoded RNA which is translated in vivo, including an mRNA (paragraphs [0286], [0302], [0101]-[0102]).
With regard to claims 3-7, Doudna disclose the CRISPR-cas guide polynucleotide and the polynucleotide encoding the CRISPR enzyme, such as Cas9, are encoded on one or more vectors, and provided as liposomes or viral particles, including AAV or lentiviral vectors and induced in vivo, by using inducible or tissue specific promoters ([0276]-[0278], [0282]-[0285], [0302],[0310], [0470]).  Doudna discloses the nucleotides therein are encoded as mRNA (paragraph [0101]).
With regard to claim 10, Doudna discloses the polynucleotides encoding the guide polynucleotide and/or the CRISPR enzyme, such as Cas9, are delivered as a single dose (see paragraphs [0312] and [0295]). 
With regard to claims 11 and 12, Doudna discloses the subject is a multicellular eukaryotic organism, including a mammal (Paragraphs [0284], [0309]-[0310], [0365], [0367]).
With regard to claim 25, Doudna discloses the CRISPR enzyme, such as Cas9, is derived from streptococcus [0609]).
With regard to claim 32, Doudna discloses the guide polynucleotide sequence is a chimeric RNA (chiRNA) (FIG 1B, FIGs 14A-C, paragraphs [0046], [0179]).
With regard to claim 33, Doudna discloses the composition comprises a multiplexed Cas9 system comprising multiple chimeras or multiple guide polynucleotide sequences (paragraphs [0271], [0444], [0698]).
With regard to claim 34, Doudna discloses the cas9 enzymes cleave both strands of the target sequence (paragraph [0258]).
With regard to claims 35-38, Doudna discloses the CRISPR cas9 enzymes comprises one or more mutations, including those such as D10A or H840A, which result in the enzyme only cleaving one strand at a target site (i.e. a nickase) (paragraph [0262]), or a mutation in the RuvC1 domain (paragraph [0451]).  Doudna discloses the Cas9 can be derived from S. pyogenes and also have a D10A mutation (paragraph [0013]).
With regard to claim 39, the instant specification does not define “double nickase.”  Using the broadest reasonable interpretation, the use of multiple guide RNAs to target different target sequences (paragraph [0271]) and a single enzyme that can cleave multiple targets using the same enzyme (paragraph [0610]), therefore, reads on a “double nickase” absent evidence to the contrary.
With regard to claim 40, Doudna discloses the presence of a nuclear localization signal (paragraph [0241]).
With regard to claims 45 and 54, Doudna discloses the CRISPR system can be directed to be expressed in a neural cell, using a neuron-specific promoter (paragraph [0479]) which would direct expression to a target sequence in a genomic locus of interest in a neural cell.
With regard to claim 55, Doudna discloses the composition comprises a multiplexed Cas9 system comprising multiple chimeras or multiple guide polynucleotide sequences (paragraphs [0271], [0444], [0698]).
With regard to claim 56, Doudna discloses the use of brain-specific promoters (paragraph [0107]), that agents are formulated to cross the blood-brain barrier ([0311]) or that they are administered intraocularly (paragraph [0310]).  Therefore, it would have been reasonable that there would be a phenotypic change in the target tissue of brain or eye when administered therapeutically, as taught by Doudna.

Claim 13 remains rejected under 35 U.S.C. 103 as being unpatentable over Doudna as applied to claims 1-7, 10-12, 25, 32-40, 45, 54-56 above, and further in view of W0 2013/078400 A1 to “Mingozzi” of record.  The claims embody a method of in vivo editing of a target nucleic acid in a eukaryotic organism using a CRISPR-cas9 system, wherein the system is encoded on an AAV vector, selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9, AAV1/2 or AAV2/8 (claim 13).  
With regard to claims 1, 4, 5 and 7, Doudna is applied as above as in the 103 rejection above, the content of which is incorporated in its entirety herein.  Doudna renders obvious a method of in vivo editing of a target nucleic acid in a eukaryotic organism using a CRISPR-cas system, wherein the system is encoded on an AAV vector as claimed, and wherein the method modifies a post-mitotic cell.  Doudna discloses the methodology includes the insertion of a transgene encoded on a donor sequence to correct a genetic mutation in vivo (Fig 2; paragraphs [0258], [0309])  However, Doudna does not disclose wherein the AAV vector is selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9, AAV1/2 or 
 Mingozzi discloses recombinant AAV vectors for in vivo use wherein the AAV vector is selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9 (Abstract, paragraphs [0013], [0045]-[0046]).  Mingozzi discloses the AAV vectors encode heterologous transgenes encoding peptides or non-coding sequences (paragraphs [0051]) and can be used to transform lung, neuronal cells, muscle, cardiac, eye and retinal cells (paragraph [0052]).  Mingozzi discloses the AAV vectors can be used to treat cystic fibrosis, Duchene muscular dystrophy, and retinal degenerative diseases such as Usher’s syndrome by encoding therapeutic genes or sequences (paragraphs [0054], [0084], claim 44).
It would have been obvious to combine the disclosure of Doudna on methods of modifying genomic sequences using a CRISPR system encoded on AAV vectors, further with the disclosure of Mingozzi on AAV vectors derived from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAV9 which are suitable to gene therapy purposes.  A skilled artisan would have been motivated to use an AAV serotype as claimed because Doudna discloses any AAV vector can be used, and the selection of a known material based on its suitability for its intended use is obvious (MPEP 2144.07).
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because CRISPR systems were known to be encoded on AAV vectors, and AAV vectors were known to be used in methods of treating the claimed pathological states at the time of the invention.

Claim 8 remainsDoudna as applied to claims 1-7, 10-12, 25, 32-40, 45, 54-56 above, and further in view of  Mali et al. RNA-Guided Human Genome Engineering via Cas9.  Science, February 2013. 339:823-826, of record, cited on Applicant’s IDS dated 11/10/17. 
With regard to claim 8, which recites, “wherein there is greater than 20% indel formation from the editing of the DNA target,” Doudna discloses CRISPR-cas 9 systems function via Non-homologous end joining (NHEJ), whose mode of function is via generation by a single cut followed by short deletion/insertion (i.e. an indel) without the use of a donor sequence (FIG 2, [[0151], [0693]).  Rather, , Doudna discloses 4% indel formation (4% cleavage) in dividing HEK293T cells (paragraphs [0694)], and then discloses increasing the amount of guide RNA or the structure of the guide RNA can be used to increase efficiency (paragraph [0694]-[0698]).  Doudna discloses the guide sequence can have alterations with the binding portion having up to 100% identity to target sequences (paragraph [0125], [0130]-[0131], [0163]-[0168]).  Doudna discloses ability to cleave a target sequence can depend on the hybridizations/complementarity of the guide RNA, the presence of a PAM sequence in the target DNA, and the cas9 used; and that alterations in specification or use of different cas9 proteins can be capitalized on to increase or decrease cleavage or specificity (paragraphs [02555]-[0256]).   Thus, Doudna discloses the structure-function relationship between the CRISPR-Cas9 complex and cleavage, and suggests ways to control or modify the amount of cleavage.
 However, Doudna does not reduce to practice the claimed invention on a post-mitotic cell, and therefore, does not demonstrate the indel formation efficiency of at least 20% on a post-mitotic cell.
Mali et al discloses methods of cleaving target sequences in 293T, human K562 cells, and human iPS cells using CRISPR-cas9 systems, and used two guide RNA to achieve NHEJ cleavage rates of over 25% (FIG 2B).  Mali discloses efficiency of cleavage depends on a multitude of factors, including the structure and sequence of the guide RNA (page 825).  Further, Mali discloses that the chromatin structure and epigenetic state may affect the efficiency of genome editing using Cas9, however “we suspect that Cas9’s helicase activity may render it more robust to these factors, but this remains to be evaluated” (page 824).
Thus, it would have been obvious to the skilled artisan that achieving an indel efficiency of at least 20% was predictable in a post-mitotic, using the disclosures of Doudna in view of Mali.  Doudna disclose methods of modifying the structure-function relationship between the CRISPR-cas9 complex with target DNA, Mali shows the efficiencies over 20%, albeit in dividing cells, that efficiency is dictated by complementarity of the guide RNA and the target sequence generally, but Mali does suggest the Cas9 helicase activity would be less affected by the chromatin structure of the genome.  Therefore, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention to achieve indel formation of at least 20% by using the knowledge of the prior art with regard to the structure-function relationship of CRISPR-cas9 and cleavage efficiency.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0068797 to “Doudna” of record, further in view of UniPro Accession Number J7RUA5, 2012, 10 pages [online] downloaded from https://www.uniprot.org/uniprot/J7RUA5 on March 23, 2021. Doudna was published on March 6, 2014, but was filed March 15, 2013.  This is a new rejection of record.
With regard to claim 57, Doudna discloses methods of providing a DNA-targeting RNA and a DNA modifying polypeptide enzyme in vivo to a subject (paragraph [0309]).  Doudna discloses the method modified genomic target sequences in post-mitotic cells (paragraph [0273]).  Doudna discloses the DNA-targeting RNA is a CRISPR-cas guide polynucleotides sequence, and the DNA modifying polypeptide enzyme is a CRISPR enzyme which forms a non-naturally occurring or engineered composition (paragraphs [0014], [0018], [ 0117], [0131], [0135]-[0137]), wherein the guide sequence directs sequence-specific binding to a CRISPR complex to the target sequence via hybridization, wherein there CRISPR enzyme edits the target DNA sequence (see, FIGs 1-3), including in a chromosome in vivo (paragraph [0021]).  FIG 1B is reproduced below:

    PNG
    media_image2.png
    519
    700
    media_image2.png
    Greyscale








Doudna discloses the CRISPR is a cas9 enzyme (paragraphs [0448]-[0455]), including those from different species, including different staphylococcus strains (paragraph [0256]-[0257], FIG 32A).
Doudna discloses the subject is a multicellular eukaryotic organism (Paragraphs [0118], [0309]-[0310]).  At paragraph [0309] Doudna discloses “In other aspects of the invention, the DNA targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotide are employed to modify cellular DNA in vivo, again for the purposes such as gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic, for the production of genetically modified organisms in agriculture, or for biological research.  In these in vivo embodiments, a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotide are administered directly to the individual.”
Doudna discloses, “the terms “treatment”, or “treating” and the like are used herein to generally mean obtaining a desired pharmacologic and/or physiologic affect”.  The effect may be prophylactic in terms of completely or partially preventing a disease or a symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disease and/or adverse effect attributable to the disease….The therapeutic agent may be administered before, during or after the onset of disease or 
Doudna discloses, “the terms “individual,” “subject,” “host,” and “patient,” are used interchangeably herein and refer to any mammalian subject for whom diagnosis, treatment or therapy is desired, particularly humans.” Paragraph [0153]).
Doudna discloses the CRISPR-cas9 system can be administered in various ways, including, oral, buccal, rectal, parenteral, intraperitoneal, intradermal, transdermal, intratracheal, intraocular, systemic, regional, or implant (paragraph [0310]).
Doudna discloses the methods results in knock-in, knock-outs and transgene insertions that result in phenotypic changes (paragraphs [0258]-[0260]).
Thus, with regard to instant claim 57, Doudna discloses a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising 
delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-Cas system guide, and 
II. a Cas9,
wherein the guide is capable of directing sequence-specific binding of a CRISPR-Cas9 complex to a DNA target sequence.  
Doudna suggests the effect of administration of the CRISPR-cas9 and system is to therapeutically effect a patient in vivo, although Doudna clearly contemplates this effect (see above). 
However, with regard to claim 57, Doudna does not 1) disclose wherein the Cas9 is a Staphylococcus aureus Cas9 (SaCas9) or 2) reduce to practice the claimed methodology on a post-mitotic cell, and therefore does not demonstrate, “wherein expression of a gene product associated with the DNA target sequence is altered by the CRISPR-Cas9 complex in the post-mitotic cell, thereby producing a phenotypic change in the multicellular organism
UniPro Accession Number J7RUA5 discloses the cas9 protein isolated from staphylococcus aureus.  The sequence for J7RUA5 has been unchanged since October 31, 2012 (see page 10).
With regard to the claimed requirement wherein the cas9 protein was a staphylococcus aureus Cas9, it would have been obvious to select the known cas9 protein from S. aureus in light of the teachings of Doudna.  Doudna expressly suggests using other cas9 proteins, including those from different staphylococcus strains (paragraph [0256]-[0257], FIG 32A).  See (A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art disclosed the claimed elements, although not in a single reference, and the only different between the claimed prior art, with regard to the specific cas9 protein, was the lack of actual combination of elements.  Further, in combination, each element merely performs the same function as it does separately.  
It would have been further obvious to reduce to practice the claimed invention, based on the teachings of Doudna.  A skilled artisan, reading the disclosure of Doudna, with regard to the claimed invention, was instructed how to make the crispr-cas9 complex, how to contact the complex to a cell, and that the point was to expect that the CRISPR-cas9 complex would result in cleavage and change at the target site, and that it would result in a phenotypic treatment result.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as Doudna discloses all aspects of the pending claims.


RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the claims as obvious over Doudna, filed 7/17/20 have been fully considered but not persuasive.  Applicant argues there would have been no expectation of success in practicing the claimed invention because 1) Doudna did not reduce to practice the claimed Regents of Univ. of California v. Broad Inst., Inc, 2018.
With regard to Applicant’s assertion that there would have been no expectation of success in practicing the claimed invention because Doudna did not reduce to practice the claimed invention, and therefore did not disclose all of the aspects of the claims, the Examiner cannot agree.  Initially, there is no requirement that the prior art’s failure to reduce to practice a disclosed embodiment renders the art’s unable to teach a claimed result (e.g. in this case, a resulting phenotypic change). Applicant’s argument that because Doudna does not reduce to practice the claimed invention there would be no expectation of success is likewise unpersuasive, when Doudna discloses the steps of the instant claims, and to expect a phenotypic change, when performed – as iterated in the rejection.  Doudna discloses the CRISPR-cas system, how to administer it, including AAV vectors, methods of administration, etc.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  MPEP 2143.02.  Thus, in the instant case, Doudna discloses all of the claimed steps, and suggests a phenotypic change will occur.  
With regard to Applicant’s assertion that there would have been no expectation of success in practicing the claimed invention because at the time of filing there are many factors involved in translating from an in vitro setup to an in vivo set up, including off-target effects and toxicity, citing to Chou et al. 2012, the Examiner is not persuaded.  Particularly, Applicant points to Chou, 2012 as indicative of “the general state of the art at the time of the invention” even though Applicant admits, 
Applicant points to Chou’s review as disclosing only 1 in vivo study using an AAV-based delivery method, and indicates that Chou discloses the AAV study “was able to replace the mutated Factor IX gene with a wild type gene” Chou discloses the ZFNs have at least one off target side and AAV was integrated into several sites of the genome.  The Examiner is not persuaded.  The claims do not exclude the generation of off-target cleavage or insertion – so long as the CRISPR-cas system cleaves at the target location.  Thus, Chou’s disclosure that AAV delivery of ZFNs “was able to replace the mutated Factor IX gene with a wild-type gene” in vivo appears to support the likelihood of practicing the claimed invention from the disclosure of Doudna, given the scope of the pending claims.  
Applicant also points to Chou’s disclosure that “in discussing the potential challenges associated with ex vivo and in vivo applications in the ZFN field and in particular reference one genome-wide study that focused on identifying off-target sites, Chou notes that ‘[i]importantly, this study revealed that off-site binding and cleavage by ZFN predicted in silico did not correlate with the actual cleave site in vivo’” at page 8 of the Reply dated 7/17/20. The Examiner is not persuaded.  Chou appears to articulate that it is unpredictable to predict an off-target cleavage site predicted en silico using ZFNs (i.e. where the off-
Indeed, Gabriel, 2011, the study referenced by Chou, 2012, confirms that genome sequence alone cannot predict where ZFN will cleave off-target – where the transgene cassette comprises flanking homologous regions to the genome, but the homologous regions comprise base pair changes compared to genomic sequence (page 817, first column).  On the other hand, Gabriel confirms that ZFN cleavage at a target site is predictable when the transgene cassettes comprise flanking homologous regions that are highly homologous to the targeted region (see, page 818, second column, FIG 2a).  See Gabriel et al.  An Unbiased Genome-Wide Analysis of Zinc-Finger Nuclease Specificity.  Nature Biotechnology, 2011.  29(9):816-824, of record, cited on Applicant’s IDS dated 11/10/2017, #21.  Thus, to the extent that Chou, 2012 represents the “state of the art” as alleged by Applicant, Chou does not undermine the predictability of practicing the claimed invention from the disclosure of Doudna, as nothing in Chou, or the reference citing to Gabriel, 2011 therein, undermines that a CRISPR-Cas system would not at least cleave at the predicted target site.
Rather, Chou, 2012 discloses ZFN delivery to cells in vivo was successful, as stated by Applicant.  Further, Anguela, 2013, shows successful delivery of targeted ZFN to the adult liver of mice in vivo using AAV vectors (Abstract; FIG 1).  See Anguela et al.  ZFN-mediated Genome Editing in Adult Hemophilic Mice. Blood, 2013. 122(19). 3283-3287. Further, Li, 2011, shows successful delivery of targeted ZFN to the adult liver of mice in vivo using AAV vectors, resulting in expression and repair of a mutant Factor 9 gene (Abstract; FIG 1). See Li, et al.  In Vivo Genome Editing Restores Haemostasis in a Mouse Model of Haemophilia. Nature, 2011. 475:217-221, of record, cited on Applicant’s IDS dated 11/10/2017, 8 Pages, Item #29.  In addition, Chapdelaine, 2010 discloses successful delivery of targeted meganucleases and a donor DNA to adult muscle fibers in vivo (Abstract, Page 851).  Chapdelaine discloses muscle fibers are non-dividing (ie. post-mitotic, absent evidence to the contrary) at page 849.  Chapdelaine discloses 
With regard to Applicant’s assertion that there would have been no expectation of success in practicing the claimed invention because the Federal Circuit allegedly reasoned that evidence of motivation to combine prior art references did not necessarily indicate an expectation of success in completion of the experiments, citing to Regents of Univ. of California v. Broad Inst., Inc, 2018, the Examiner is not convinced of error.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  MPEP 2143.02.  Thus, Applicant’s argument that the motivation to reduce to practice the embodiments of Doudna is not a guarantee of success is not sufficient to overcome the rejection of record.  
All rebuttal arguments of the purported non-obviousness of the claimed invention, to date, in the instant application are remarks provided by Applicant’s representatives.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection....The arguments of counsel cannot take the place of evidence in the record." MPEP 2145, part (I) (discussing consideration of applicant's rebuttal arguments); see also MPEP 716.01(c), part (II).
No evidence has been provided to rebut the prima facie case articulated in the rejection of record: that a skilled artisan would have had a reasonable expectation of success in reducing to practice the embodiments disclosed in Doudna relating to eukaryotic cells and organisms therein, successfully resulting in “a phenotypic change” as claimed. There are no affidavits or declarations to support the alleged unexpected results/non-obviousness of the claimed invention, and Applicants have not pointed 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
NOTE:  each of the following provisional and double-patenting rejections are made in view of the reference Application or Patent, further in view of US Patent Application Publication No. 2014/0068797 to “Doudna;” W0 2013/078400 A1 to “Mingozzi,;” Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  
The earliest possible priority of the instant application is 6/17/2013.  
As iterated above, Doudna renders obvious claims 1-7, 10-12, 25, 32-40, 45, 54-56, which are directed to method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-Cas system guide or one or more polynucleotides sequences encoding a CRISPR-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism.  The specifics for each claim can be found in the 103 rejections above, the content of which is incorporated herein, in its entirety:
Claims 1, 7, and 13 are rendered obvious for the reasons stated above in the 103 rejection of Doudna in view of Mingozzi, the content of which is incorporated herein, in its entirety.
Claim 8 is rendered obvious for the reasons stated above in the 103 rejection of Doudna in view of in view of Mali, the content of which is incorporated herein, in its entirety.
Independent claim 57 is rendered obvious for the reasons stated above in the 103 rejection of Doudna in view of UniPro Accession Number J7RUA5, 2012, 10 pages [online] downloaded from https://www.uniprot.org/uniprot/J7RUA5 on March 23, 2021, the content of which is incorporated herein, in its entirety.
Therefore, the limitations of instant claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rendered obvious by the prior art.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74, and 94-95 of copending Application No. 15/430,260 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claims 74 and 94-95 of Application No. 15/430,260 are directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘260 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-42 of US Application No. 15/967,510  (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the referenced Application.
Instant claims 1 and 57 are directed a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 

Dependent claims encompass chimericRNA, encoded on AAV or lentiviral vectors, NLS, and modify mammalian cells etc.

Claim 12 of the ‘510 Application is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme comprising an NLS, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus. Dependent claims encompass mutant Cas9 proteins, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.  Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘510 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-60 of copending Application No. 15/967,495 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  

II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claims 58-60 of Application No. 15/967,495 are directed to a method of modifying eukaryotic cells, by providing multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘495 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 40, 45-59 of copending Application No. 16/445,150 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 1 of Application No. 16/445,150 are directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘150 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 25, 30-44, 52-53, 58, 59, 66-68, 84-85 of copending Application No. 16/445,156 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 1 of Application No. 16/445,156 are directed to a method of modifying eukaryotic cells, by providing multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘156 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/532,442 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 


Claim 1 of Application No. 16/532,442 are directed to a method of modifying eukaryotic cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘442 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of copending Application No. 16/535,043  (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 


Claim 20 of Application No. 16/535,043 is directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 of copending Application No. 16/906,580  (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 27 of Application No. 16/906,580 is directed to a method of modifying eukaryotic cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘580 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/177,403  (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 


Claim 1 of Application No. 16/177,403 is directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide 
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘403 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-25, 29-31, 70-75 of copending Application No. 15/967,464 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 


Claim 1 of Application No. 15/967,464 is directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide sequence direct sequence-specific binding of a cas9 enzyme to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘464 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 36-41, 53-55 of copending Application No. 16/938,110 (priority 12/12/20) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,


Dependent claims encompass chimericRNA.

Claims 29, 36-41, 53-55 of Application No. 16/938,110 are directed to a method of modifying eukaryotic cells, by providing, nucleic acids encoding a guide RNA sequence and a CRISPR cas9 enzyme, wherein the guide sequence direct sequence-specific binding of a cas9 enzyme to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the CRISPR-cas9 system of the ‘110 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 ares 74, 94-95 of copending Application No. 15/430,260 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 74 of Application No. 15/430,260 is directed to a method of modifying eukaryotic cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs; but are rendered obvious by instant dependent claim 32 relating to chimeric RNAs.   Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘260 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17, 19-23, 38-41 of copending 14/703,511 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 13 of Application No. 14/703,511 is directed to a method of modifying eukaryotic cells, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.  Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘511 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22, 26 of copending Application No. 16/535,042 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 20 of Application No. 16/535,042 is directed to a method of modifying a population cells, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  Claims 22 and 26 are directed to cells engineered by the process of claim 20, including an animal model and progeny thereof.
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant guide polynucleotide is generic to the application’s multiple guide RNAs.  Therefore, it would have been obvious to utilize the CRISPR-cas9 guides of the ‘042 application in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-74 of copending Application No. 16/800,988 (priority 6/17/2013) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claim 56 of Application No. 16/800,988 is directed to a method of modifying a hepatic cells in vivo, by providing, multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant modified cells are generic to the application’s hepatic cells.  Instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/201,347 (priority 6/17/2013) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass chimericRNA.

Claims 1 and 3 of Application No. 17/201,347 are directed to a methods of modifying an organism in vivo, or treating or inhibiting a condition in a subject, by providing, a multiple guide RNA sequences and a CRISPR cas9 enzyme, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/844,548 (priority 6/17/2013) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the reference Application.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass multiplex CRISPR-cas9 systems.

Claim 1 of Application No. 16/844,548 is directed to methods of modifying eukaryotic cells by providing a multiplex CRISPR-cas9 system, wherein the guide sequences direct sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 8,795,965 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to an in vivo method of modifying an organism comprising eukaryotic cells in vivo, by providing, in one or more doses, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the Cas enzyme is a Cas9 enzyme, chimericRNA, encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS, etc.
Claims 1 and 10 of the ‘965 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass the system is encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘965 patents in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 8,871,445 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 

Dependent claims encompass chimericRNA, encoded on AAV or lentiviral vectors, NLS, and modify mammalian cells etc.

Claim 1 of the ‘445 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme comprising an NLS, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘445 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 8,865,406 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass wherein the Cas9 enzyme comprise mutations in the RuvC1 domain, chimericRNA, encoded on AAV or lentiviral vectors, NLS, and modify mammalian cells etc.

Claims 1 and 13 of the ‘406 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded 
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘406 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-28 of US Patent No. 8,889,418 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to an in vivo method of modifying an organism comprising eukaryotic cells in vivo, by providing, in one or more doses, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the Cas enzyme is a Cas9 enzyme, chimericRNA, encoded on AAV or lentiviral vectors, multiple guide RNAs, NLS, etc.
Claims 25 and 27 of the ‘418 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a chimeric CRISPR-cas9 enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target 
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric cas enzyme.  Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘418 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.


Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 8,889,356 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 


Claims 1 and 13 of the ‘356 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded on AAV or lentiviral vectors, the Cas9 enzyme comprises mutations including D10A, is derived from Streptococcus, comprise chimericRNA, and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘356 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 8,932,814 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  

II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass wherein the Cas9 enzyme comprises mutations including D10A, comprise an NLS, is derived from Streptococcus, chimericRNA, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.
Claims 1 and 13 of the ‘814 Patent are directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme comprising an NLS, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system is encoded on AAV or lentiviral vectors, the Cas9 enzyme comprises mutations including D10A, is derived from Streptococcus, comprise chimericRNA, and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘814 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 ares 29-30 of US Patent No. 8,906,616 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass wherein the Cas9 enzyme comprises mutations including D10A, comprise an NLS, is derived from Streptococcus, chimericRNA, encoded on AAV or lentiviral vectors, and modify mammalian cells etc.
Claim 29 of the ‘616 Patent is directed to a method of modifying eukaryotic cells, by providing, a chimeric guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. 
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   The instant polynucleotide guide sequence is generic to the patented guide sequences. Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘616 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.


Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 8,697,359 (priority .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus. 

Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.
Claim 1 of the ‘359 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘359 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 8,771,945 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus.  

Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.
Claim 1 and 11 of the ‘945 Patent is directed to a method of modifying eukaryotic cells, by providing, a guide polynucleotide sequence and a CRISPR-cas9 enzyme, wherein the polynucleotide chimeric guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus. Dependent claims encompass wherein the system comprises chimericRNA, NLS and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘945 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of US Patent No. 9,840,713 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 

Dependent claims encompass wherein the system comprises chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1, 15 and 26 of the ‘713 Patent is directed to a method of making a genetically modified animal by providing, a two guide polynucleotide sequences and a CRISPR-cas9 enzyme system, wherein the polynucleotide chimeric guide sequences directs sequence-specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus, thereby producing a phenotype in the animal. Dependent claims encompass wherein the system comprises mutant Cas9 proteins having Ruv mutations, and modify mammalian cells etc.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘713 patent in vivo as presently claimed, thus producing a modified animal.  Instant dependent .

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 8,945,839 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 
Dependent claims encompass wherein the system comprises mutant Cas9 proteins, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘839 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a mutant CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method requires wherein the cas9 proteins comprises mutations.
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant cas9 protein is generic to the patented cas9; but is rendered obvious by instant dependent claims relating to specific mutations.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘839 patent in vivo as presently claimed.  Instant .

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 8,895,308 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 
Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘308 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method requires the cas9 proteins is from S. aureus.
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   Therefore, it would have been obvious to utilize the S. aureus CRISPR-cas9 system of the ‘308 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-28 of US Patent No. 8,889,418 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus. 

Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 25 of the ‘418 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a chimeric CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric cas enzyme. Therefore, it would have been obvious to utilize a CRISPR-cas9 system of the ‘418 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 8,999,641 (priority 12/12/2012) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S aureus.

 Dependent claims encompass wherein the system comprises mutant cas9 enzymes, chimericRNA guides, one or more NLS and modify mammalian cells etc.
Claim 1 of the ‘641 Patent is directed to a method of modifying a eukaryotic cell by providing, a guide polynucleotide sequence and a chimeric CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus.
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems using S. aureus cas9 as claimed and were known at the time of the invention.   The instant cas9 protein is generic to the patented chimeric in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent No. 10,711,285 (priority 6/17/2013), further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism. Instant claim 33 encompasses wherein the method utilizes multiple guide polynucleotides; claim 57 further requires wherein the cas9 is from S. Aureus.  

Dependent claims encompass wherein the cas9 enzyme comprises mutations, including A10A, E762A and D986A, and the system is delivered via particles, exosomes, microvesicles or gene-gun.
Claims 1-36 of US Patent 10,711,285 are directed to a method of modifying a eukaryotic cell by providing, in one or more doses, a guide polynucleotide sequence and a CRISPR enzyme, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR complex to a target genomic locus, and edits the target genomic locus wherein the method utilizes multiple guide polynucleotides. The independent claims require wherein the cas9 proteins comprises mutations, including A10A, E762A and D986A, including wherein the cas9 proteins nick the genomic locus.  
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant cas9 protein is generic to the patented cas9; but is rendered obvious by instant dependent claims relating to specific mutations.   Therefore, it would have been obvious to utilize the mutant CRISPR-cas9 system of the ‘285 patent in vivo as presently claimed.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

Claims 1-13, 16-17, 25, 32-40 and 45 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,577,630 (priority 6/17/2013) further in view of Doudna and/or Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the claims of the Patent.
Instant claims 1 and 57 are directed to a method of modifying a multicellular organism comprising eukaryotic cells, said method comprising delivering to a post-mitotic cell of the organism an engineered system comprising:  
I. a (CRISPR)-Cas system guide, and 
II. a cas9 or a polynucleotide sequence encoding the cas9,
wherein the guide is capable of directing sequence-specific binding of a Cas9 complex to a DNA target sequence, whereby there is editing in vivo of the DNA target sequence in the cell of the organism; claim 57 further requires wherein the cas9 is from S. aureus.  

 Dependent claims encompass chimericRNA, encoded on AAV vectors, multiple guide RNAs, NLS etc.
Claims 1-18 of US Patent 10,577,630 are directed to method of modifying a mammal, by providing, a guide polynucleotide sequence and as S. Aureus CRISPR cas9 enzyme encoded on an AAV vector, wherein the polynucleotide guide sequence directs sequence specific binding of a CRISPR 
The disclosures of Doudna; Mingozzi; Mali, 2013; and UniPro Accession Number J7RUA5, 2012 render obvious in vivo methods using similar CRISPR –cas9 systems as claimed and were known at the time of the invention. The instant method is generic to the patented hepatic tissue which is targeted in the patent.   Instant dependent claims 7 and 13 require wherein the CRISPR-cas9 system is delivered on an AAV8 vector.  Therefore, it would have been obvious to modify the CRISPR-cas9 system of the ‘630 patent to arrive at the presently pending claims.  Instant dependent claims 2-13, 16-17, 25, 32-40 and 45 and 54-56 are rendered obvious for the same reasons as stated in the rejections of record above. The instant claims are obvious variants of the patented claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the double patenting rejections have been fully considered but are not persuasive.  With regard to provisional rejections, Applicant requests that the rejection be held in abeyance until the claims are deemed allowable and/or withdrawn should there be no remaining issues affecting patentability and they are the last rejections (MEPE 1490.)  Applicants’ request to hold this rejection in abeyance is noted and denied.  See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.
With regard to Applicant’s request for the withdrawal of the rejections once they are the only remaining rejection, the Examiner notes that the conditions for such a withdrawal would have to be met, with regard to the priority timing of the applications, per MPEP.
With regard to the double patenting rejections over issued patents, Applicant argues that Patents ‘965, ‘445, ‘356, ‘814, ‘359, ‘945 and ‘406 are patentable because they are not drawn to in vivo methods,  but are in vitro methods.  The Examiner is not convinced of error.  The art at the time of the invention, renders obvious that a Crispr-cas9 system was successful in eukaryotic cells, AND in vivo (see Doudna). Thus, the instant claims are obvious variants of the patented claims, as it would have been obvious to use the known cas9 system in vivo, after confirmation in vitro.
With regard to claim 57, Applicant argues that none of the ’965, ‘445, ‘356, 814, ‘359 or 945 patents are drawn to S. aureus.  Further, Applicant argues that none of the previously cited art (Doudna, Mingozzi nor Mali) disclose an S. aureus cas9.  The Examiner is not convinced of error.  Only claim 57 is to “a” cas9 from S. aureus, and as newly identified, a cas9 protein was known at the time of the invention.
Applicant also argues that S. aureus cas9 is patentably distinct because out of 600 orthologues tested, only one from S. aureus was shown to function in eukaryotic cells, citing to Ran, 2015.  Thus, Applicant argues that Ran is evidence that SaCas9 performs better than smaller cas9 enzymes, which was not predictable or expected.  With regard to Applicant’s arguments that Ran, 2015 is evidence that selection of a Cas9 from S. aureus was unexpected, by pointing to post-filing art is unconvincing of error. The instant claims are to “a” cas9 from S. aureus, not to the specific one used in Ran.  Further, even if the S. aureus one was one of 600 tested, does not undermine the rejection.  Clearly there was motivation to search and try other cas9 proteins in the art at the time of filing (see Doudna). 

Conclusion
No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633